Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 9/20/2021 is acknowledged.
Claims 2, 3 and 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Grouping of Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim is confusing as to intent because the term “polyoxylene” does not have a meaning that is readily ascertained by a POSITA and the originally filed supporting disclosure does not offer a definition of this term.
	“Polyoxylene” for examination purposes has been treated as “polyoxyethylene”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al.(2014/0364525).
	Su et al. discloses polyol mixtures of isocyanate reactive polyols as claimed and ethoxylated alcohols having structures meeting those as claimed and HLB values as claimed (see paras [0015],[0017],[0032]-[0040], [0063]-[0067] and the Examples).


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP-1,845,121.
	EP-1,845,121 discloses polyol mixtures of isocyanate reactive polyols as claimed and ethoxylated alcohols having structures meeting those as claimed and HLB values as claimed (see Examples, Tables and claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew et al.(2012/0202903).
	Andrew et al. discloses polyol preparations of isocyanate reactive ethoxylated polyol(s), catalysts, and ethoxylated alcohols having structures in overlap with those claimed and HLB values in close approach and/or overlap with those claimed (see paras [0022],[0023],[0028], [0029] and the Examples).
	Andrew et al. differs from claim 1 in that HLB values as claimed are not specified.  However, the endpoint of this claim is approached (para [0029]).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the selections of materials provided for by Andrew et al. in pursuit of the desired HLB vales provided for by Andrew et al. and those immediately beyond for the purpose of achieving good emulsification effects in polyol mixtures produced in order to arrive at the products of 
Andrew et al. differs from claims 4-6 in that polyols of different polyoxyethylene contents are not particularly disclosed.  However, polyoxyethylene polyols as claimed, including those as claimed by claim 6, which include natural polyols and natural sugar initiator based polyols polyether polyol, and other initiator based “polyoxyethylene” polyols (para [0022]).  Further, it has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). MPEP 2144.06.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the selections of polyoxyethylene polyol materials, and blends thereof including those of different oxyethylene content, provided for by Andrew et al. for the purpose of providing acceptable reactive mixtures in forming the polyol mixtures of Andrew et al. in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Andrew et al. differs from claim 5 and 6 in that ethylene oxide group contents as claimed are not specified. However, overlap is evident (para [0028]).  Hereto, it has long been held that where the In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402, and it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the range of allowed for numbers of ethylene oxide groups provided for by Andrew et al. for the purpose of achieving good emulsification effects in polyol mixtures produced in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
Additionally, regarding claims 5 & 6, though in the context of the instant invention difference is not seen between the length of R chains provided for by Andrew et al. and those of these claims, if difference were seen or established to be evident, then it too would have been obvious for one having ordinary skill in the art to have operated within the range of allowed for R length numbers provided for by Andrew et al. for the purpose of achieving good emulsification effects in polyol mixtures produced in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neal et al. and Wilson et al. are cited for their disclosures of relevant hydrophilic/lipophilic balanced polyols and preparations prepared therefrom in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/Primary Examiner, Art Unit 1765